DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on December 21, 2021.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claim 1, the recitation of “an arbitrary waveform controller coupled to the DC rail, wherein the arbitrary waveform controller configured to provide a plurality of voltage values to the DC rail, wherein the plurality of voltage values are provided to shape an amplified square waveform generated at the output of the DC rail” in lines 3-4 renders the claim indefinite since it is not clear such that figure 3A of the instant application does not show the controller 304 being coupled to the DC rail 313 and does not provide a plurality of voltage values.  Moreover, figure 3A of the instant application shows the controller 304 to control an arbitrary waveform generator which is coupled to the DC rail 313 and the arbitrary waveform generator also provides a plurality of voltage values controlled by the controller 304 thereof.

    PNG
    media_image1.png
    626
    883
    media_image1.png
    Greyscale

As claim 8, the recitation of “an arbitrary waveform controller coupled to the DC rail, wherein the arbitrary waveform controller configured to provide a plurality of voltage values to the DC rail, wherein the plurality of voltage values are provided to shape an amplified square waveform generated at the output of the DC rail” in lines 4-6 renders the claim indefinite since it is not clear such that figure 3A of the instant application does not show the controller 304 being coupled to the DC rail 313 and does not provide a plurality of voltage values.  Moreover, figure 3A of the instant application shows the controller 304 to control an arbitrary waveform generator which is coupled to the DC rail 313 and the arbitrary waveform generator also provides a plurality of voltage values controlled by the controller 304 thereof.
As claim 15, the recitation of “providing a plurality of voltage values from an arbitrary controller to a direct current (DC) rail having an output” in lines 2-3 renders the claim indefinite since it is not clear such that figure 3A of the instant application does not show the controller 304 being coupled to the DC rail 313 and does not provide a plurality of voltage values.  Moreover, figure 3A of the instant application shows the controller 304 to control an arbitrary waveform generator which is coupled to the DC rail 313 and the arbitrary waveform generator also provides a plurality of voltage values controlled by the controller 304 thereof.
Claims 2-7, 9-14 and 16-20 are also rejected under 112 second paragraph as being dependent upon rejected claims 1, 8 and 15, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Kasai – US 2017/0352523
Prior art Konno et al. – US 2015/0122421
Prior art Matsuno – US 2014/0354173
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        September 13, 2022